Citation Nr: 0513239	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-15 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to a rating in excess of 50 percent for the 
service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel

INTRODUCTION

The veteran had active service from January 1992 to February 
2000 with five years and 23 days of prior active service.

This appeal arises from a January 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity; the clinical record does not show evidence 
of occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, thinking 
or mood.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA psychiatric examination in November 2001, the veteran's 
claims folder was reviewed.  Her last psychiatric 
hospitalization was in December 2000.  She was working part 
time for the state of Indiana.  The veteran was on 
medications and she indicated that they worked pretty well.  
She always locked her doors and compulsively checked them.  
She related an inability to form an intimate relationship 
with anyone.  She reported a history of panic attacks.  No 
impairment of thought processes, or delusions was noted.  She 
indicated having impulses relative to periods of sexual 
behavior but she would not elaborate.  She reported a history 
of four or five suicide attempts.  The last strong suicidal 
ideation was one month before.  Her ability to maintain 
personal hygiene and other activities of daily living 
appeared to be good.  She was oriented times three with 
intact recall for recent and remote events.  She did note 
some intermittent difficulty with short term memory.  No 
obsessive or ritualistic behavior which interfered with 
routine activities was noted.  Rate and flow of speech were 
within normal limits.  Panic attacks appeared to occur on a 
weekly basis.  Depression was denied.  She reported having 
anxiety.  She reported acting out sexually in an impulsive 
manner and usually feeling quite bad afterward.  Sleep 
impairment was not noted.  

The examiner noted that the veteran did not appear to be more 
significantly disabled than her current 50 percent rating.  
She was employed on a part-time basis, she was looking into 
educational opportunities, she was competent, she had very 
good self-care skills, and was taking care of her three 
children.  The diagnosis was moderate PTSD and a Global 
Assessment of Functioning (GAF) score of 47 was assessed.  
Once again, the examiner concluded that the veteran's PTSD 
had not grown worse based on clinical observation and 
interview.   

The veteran testified in October 2002 that she would wake-up 
and check her windows and doors two to three times a night; 
that she had dreams of inservice stressors; that she felt 
isolated and depressed; that she felt that her PTSD symptoms 
had grown worse; that she did not have friends or belong to 
social organizations;  that she had a good relationship with 
her immediate family; that the longest she had held a job was 
nine months due to PTSD symptoms; that she was currently 
unemployed; that she was receiving treatment and medications 
for PTSD; that her last inpatient stay was in November 2001; 
that she suffered from suicidal tendencies; that she did her 
own grocery shopping; that she tried to participate in her 
children's school activities; and that she would see her 
mother most every day.

On VA examination in July 2004, the examiner noted that the 
veteran's claims folder and medical records were reviewed in 
advance of the examination.  The veteran reported that she 
had obtained her current job about one year before.  She had 
been able to maintain a high level of performance at work.  
She reported that her life with her children was good.  She 
indicated that her home was peaceful and that she had good 
kids.  She received little support from her extended family.  
She reported having a fair level of support from co-workers 
and she would see a therapist once a month.  She had last 
attempted suicide in November 2001.  She had had no other 
hospitalizations since that time.  The veteran reported that 
she felt that she was finally becoming stable as she was 
functioning well on her job.  She had suffered a setback in 
May when she happened upon a co-worker having sexual 
relations while at work.  She indicated that she felt less 
secure at work and she was crying more often.  While she 
continued to function at work, she felt some male co-workers 
were hostile because she testified in a personnel action 
concerning the female employee.  But she indicated that she 
continued to receive support from co-workers.

The veteran indicated that she loved her job, she just wished 
she felt a little bit safer.  She felt that she was reliving 
what had happened in service.  She was sleeping again with 
the door locked and the lights on.  Her mother was going to 
come and live with her which she thought would help a lot.  
She did not feel that she could have a relationship with a 
man.  

On examination, the veteran was well groomed and 
appropriately dressed in casual attire.  She made only 
fleeting eye contact.  She was well oriented with no apparent 
cognitive impairment.  Affect was restricted; mood appeared 
to be depressed.  She cried throughout much of the interview.  
The examiner noted that the veteran's presentation appeared 
to be mildly dramatized.  

Speech was of normal rate, rhythm and volume.  Verbalizations 
were coherent, relevant and goal directed.  There was no 
evidence of a panic attack during the examination, though she 
reported a long history of panic attacks.  Neither obsessive 
nor ritualistic behavior was observed although she reported 
some ritualistic checking of the home to ensure safety.  No 
inappropriate behavior was noted.  Impulse control appeared 
to be adequate.  She reported sleep being interrupted by 
nightmares.  She reported a history of suicide attempts and 
frequent thoughts of wishing that she was dead.  Current 
suicidal ideation was denied.  

The examiner felt that the veteran had been functioning well 
for most of the past year.  She had secured a job that she 
felt she performed well, she had become increasingly able to 
relate appropriately with others, and she had suffered few 
post trauma or affective symptoms.  Happening upon sexual 
activity at work had caused a relapse of symptoms.  Current 
PTSD symptoms included nightmares, efforts to avoid thoughts 
and stimuli of trauma, loss of interest in activities, 
detachment from others, not feeling like she had a future, 
sleep problems, hypervigilance and concentration problems.  
Nonetheless, the veteran appeared to be maintaining a fair 
level of functioning on the job and in the home.  The 
diagnosis was moderate PTSD; and a GAF score of 55 was 
assessed.  

Numerous VA outpatient treatment records during the course of 
this appeal corroborate the level of disability as reported 
in the two VA psychiatric examination reports.  In June 2003, 
it was noted that the veteran had a new job and that she was 
stable.  Medications were continued.  In August 2003, it was 
noted that she liked her new job.  A GAF score of 64 was 
noted in February 2004.  In June 2004, it was noted that her 
mood was mainly stable, with no depression.  She felt quite 
emotional and cried easily.  She was sleeping too much, about 
12 hours a night.  She stated that she was "miss 
responsible" at work, then she would go home and be 
disorganized.  She found great pleasure in her job.  It was 
noted that she was very well dressed and groomed and she was 
wearing very nice clothing.  She looked quite professional.  
She spoke articulately and with poise.  Speech rate and 
volume were normal but slightly pressured as she was in a 
hurry.  She was responsive, attention was good, and her mood 
was mostly stable.  Thought processes were clear.  She wanted 
to do well in her job and keep her mood swings under control.  
She demonstrated good insight but questionable judgment.  A 
GAF score of 60 was assessed.  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2004). 

It is the most recent evidence that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this case, the Board will focus on the 
evidence of record since the date of claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

The veteran is currently rated as being 50 percent disabled 
due to PTSD.  Under DC 9411 this represents an individual who 
suffers from occupational and social impairment with reduced 
reliability and productivity.  Upon a complete and thorough 
review of the record, the Board finds that the veteran does 
not meet the criteria for the next higher rating of 70 
percent disabling.  

Under DC 9411, a 70 percent evaluation is warranted when 
there is evidence of occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood.  In this case, to the contrary, 
the evidence shows that the veteran maintains a good 
relationship with her three children, her mother, as well as 
with some co-workers.  She has stated that she has good kids 
and that her home life was peaceful.  Although she does not 
have much contact with extended family, she is close to her 
mother.  She indicated in July 2004 that her mother was 
planning to move-in with her.  She thought that this would 
help her situation.  In short, she testified in October 2002 
that she had a good relationship with her family.  She was 
also receiving a fair amount of support from co-workers.  

The veteran's industrial adaptability has recently improved 
significantly.  In July 2004, she reported that she had held 
a job for a year.  She stated that she had been able to 
maintain a high level of performance at work.  Outpatient 
treatment records substantiate this fact.  A June 2004 
notation reflects the fact that the veteran liked her job and 
that she wanted to continue to do well in her employment.

On the down side, the veteran reported experiencing increased 
difficulty at work since May 2004 when she reported a co-
worker who was engaging in inappropriate activity at work.  
After this event, she felt that some male co-workers had 
become hostile, but she stated that she continued to receive 
support from some co-workers.  In short, although the veteran 
has experienced some difficulty recently at work, she has 
been able to adapt to stressful circumstances at work and 
maintain effective relationships at work and at home.

Diagnostic Code (DC) 9411 lists a number of additional 
symptoms that are indicative of an individual who exhibits 
social and industrial impairment at the 70 percent level.  
There is no evidence that the veteran manifests all of these 
symptoms and the evidence shows that some of the symptoms 
that are manifest are present to a limited degree.  The 
veteran has consistently reported having suicidal ideation.  
She was hospitalized in late 2001 for a suicide attempt.  
Most recently, on examination in July 2004, no suicidal 
ideation was reported. 

There is little evidence of obsessive or ritualistic 
behavior.  No obsessive or ritualistic behavior which would 
interfere with routine activities was noted on examination in 
November 2001.  Neither obsessive nor ritualistic behavior 
was observed on examination in July 2004.  Some ritualistic 
checking of the home to ensure safety was noted in July 2004 
as well as being noted on some other treatment notations to 
include the November 2001 VA examination report.  There is no 
evidence, however, that obsessive or ritualistic behavior 
interferes with the veteran's routine activities.  In fact, 
she is successfully handling a full-time job and maintaining 
a home for herself and her three children.  She even 
testified that she attempts to participate in her children's 
school activities.

There is no evidence in the medical record that the veteran's 
speech is intermittently illogical, obscure or irrelevant.  
To the contrary, in November 2001, rate and flow of speech 
were within normal limits.  In June 2004, the veteran spoke 
articulately and with poise.  And in July 2004, speech was of 
normal rate, rhythm and volume.  Verbalizations were 
coherent, relevant and goal directed.    

The veteran has consistently reported suffering from panic 
attacks.  She reported a history of panic attacks in November 
2001.  She again reported a long history of panic attacks on 
examination in July 2004.  The examiner noted that there was 
no evidence of panic during the examination.  Significantly, 
however, the record does not show that the veteran suffers 
from near-continuous panic or depression which affects her 
ability to function independently, appropriately, or 
effectively.  Once again, much to the contrary, the veteran 
continues to function at work and at home as she maintains a 
work schedule and maintains a home where she lives with her 
children.  

The record shows some evidence of impaired impulse control.  
On the other hand, there is no evidence of unprovoked 
irritability with periods of violence at home or at work.  In 
July 2004, the examiner assessed the veteran's impulse 
control as being adequate.  Thus, there is evidence of 
ongoing problems with impaired impulse control, but not to 
the point of jeopardizing her employment or family life.  

It has not been contended or shown by the evidence that the 
veteran suffers from spatial disorientation.  In November 
2001, she was oriented times three with intact recall for 
recent and remote events.  In July 2004, the veteran was 
described as being well oriented with no apparent cognitive 
impairment.  

It has also not been contended or shown through the evidence 
that the veteran suffers from neglect of her personal 
appearance and hygiene.  The record clearly demonstrates the 
contrary.  It was noted that the veteran had shown a "good" 
ability to maintain her personal hygiene and sustain other 
activities of daily living in November 2001.  In July 2004, 
the veteran was well groomed and appropriately dressed in 
casual attire.  A June 2004 treatment notation further 
augments the record.  It reflects that the veteran was very 
well dressed and groomed and she was wearing very nice 
clothing.  It was noted by the examiner that the veteran 
looked quite professional. 

A GAF score of 55 was recently assigned on VA examination in 
July 2004.  A score of 55 shows the presence of moderate 
symptoms (e.g. flat affect, occasional panic attacks) or 
moderate difficulty in social or occupational functioning 
(e.g. few friends, conflicts with peers or co-workers).  
Other recent VA treatment records reflect GAF scores in this 
range.  These GAF scores will be accorded significant 
probative value as they are in accord with the totality of 
the facts in this case.   The VA examination reports, 
outpatient notations, the veteran's testimony, and her 
written statements all demonstrate an individual who suffers 
from a moderate level of PTSD symptoms as corroborated by the 
reported GAF scores.   

The uncontroverted evidence shows that the veteran maintains 
her family life and her employment.  The recent July 2004 
report of examination concluded that the veteran had become 
increasingly able to relate appropriately with others and she 
had suffered few affective symptoms.  Thus, the evidence 
underscores a moderate level of impairment due to PTSD 
symptoms and supports no more than a 50 percent evaluation.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for the assignment of a rating 
in excess of 50 percent. 

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2004).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 70 percent rating is assignable 
when symptoms of a mental disorder cause occupational and 
social impairment with deficiencies in most areas, but the 
medical evidence does not show the presence of deficiencies 
in most areas in this case (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized since late 2001 nor has her psychiatric 
disability resulted in marked interference with employment.  
There is no evidence that the impairment resulting from PTSD 
disorder warrants extra-schedular consideration.  Rather, for 
the reasons noted above, the Board concludes that the 
impairment resulting from PTSD is adequately compensated by 
the current 50 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  In this case, the Board has conducted a 
complete and thorough review of the appellant's claims 
folder.  The Board finds that the RO advised the appellant of 
the evidence necessary to support her claim for a higher 
rating.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant letters in October 2001, July 
2003, and August 2004 as well as the statement of the case in 
September 2002 and supplemental statements of the case in 
March 2003 and August 2004, which notified the appellant of 
the type of evidence necessary to substantiate her claim.  
The documents also informed her that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence she is expected 
to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to her 
claim.  All available VA medical treatment records have been 
obtained.  The veteran also appeared and presented testimony 
at a RO hearing in October 2002.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in November 2001 and July 2004.  The current 
record contains sufficient medical evidence to fully and 
fairly evaluate the veteran's appeal.  As an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in October 2001 prior to the initial unfavorable AOJ 
decision in January 2002.


ORDER

Entitlement to a rating in excess of 50 percent for the 
service connected PTSD is denied.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


